Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the last line of claim 5, change “ion a basis of weight %” to “on a basis of weight %.”
Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claim 5 is directed to a method of manufacturing an aluminum alloy as set forth in the instant claim.  The closest prior art of record is KR20140021396 A to Lee et al in view of JP2000080430 to Sato as set forth in the office action mailed 1/21/2021.  Lee discloses a method of manufacturing an aluminum alloy comprising charging pure aluminum and an AI-5B master alloy in a melting furnace to form a first molten metal; charging an AI-10Ti master alloy in the first molten metal to form a second molten metal; charging silicon (Si) element in the second molten metal to form a third molten metal; and tapping the third molten metal into a mold to cast the third molten metal, and Sato discloses adding 0.4 wt% C to refine the structure of an aluminum alloy.  Lee in view of Sato differs from the instant claims at least in that Sato adds carbon deliberately to form carbide for growth of Al3Ti, whereas instant claim 5 requires that Al3Ti be included in an amount less than the carbide.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.